Citation Nr: 0907166	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-05 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the residuals of 
malignant melanoma, to include being due to exposure to 
chemical dioxins.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The appellant served on active duty in the US Navy from 
August 1965 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Columbia, South Carolina.  In August 2007, the appellant 
testified at a hearing at the RO before the undersigned 
Acting Veterans Law Judge (AVLJ).  A transcript of that 
hearing has been prepared and included in the claims folder 
for review.

In December 2007, the Board notified the appellant that his 
claim was subject to a stay on the adjudication of cases 
affected by the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Haas v. Nicholson, 20 
Vet. App. 257 (2006).  The appellant was told that once the 
Haas case was finally resolved, the stay would be lifted, and 
his case would be promptly adjudicated.  

In Haas, the claimant served on a naval vessel that operated 
off the coast of Vietnam; he never went ashore.  He 
subsequently submitted claims of service connection for 
diabetes mellitus and peripheral neuropathy, under 
regulations providing presumptive service connection to 
appellants who "served in the Republic of Vietnam" and 
subsequently developed certain disabilities associated with 
herbicide exposure.  See 38 U.S.C.A. § 1116(a) (West 2002); 
38 C.F.R. § 3.307(a) (2008).  VA denied his claim, explaining 
that the presumption of herbicide exposure did not apply to 
his service as the applicable regulation, 38 C.F.R. 
§ 3.307(a)(6)(iii), interpreted the phrase "served in the 
Republic of Vietnam" to mean that a appellant's service must 
have involved "duty or visitation" in the Republic of 
Vietnam.  

The claimant in Haas appealed the Board's decision to the 
Court.  In an August 2006 decision, the Court reversed the 
Board's decision, holding that 38 C.F.R. § 3.307(a)(6)(iii) 
must be read to include service in the waters near the shore 
of Vietnam, without regard to actual visitation or duty on 
land in the Republic of Vietnam.  The Court further held that 
the version of VA's Adjudication Procedure Manual in effect 
at the time the claimant filed his claim created a 
presumption of herbicide exposure based on receipt of the 
Vietnam Service Medal (VSM).  See Haas v. Nicholson, 20 Vet. 
App. 257 (2006).  

VA disagreed with the Court's decision and appealed to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In order to avoid burdens on the 
adjudication system during the pendency of the appeal, VA 
imposed a stay at the Board on the adjudication of claims 
affected by Haas.  

The appeal has now been resolved.  In a May 2008 decision, 
the Federal Circuit held that VA regulations required that an 
appellant have set foot within the land borders of Vietnam 
for presumptive service connection and that an appellant who 
never went ashore from the ship on which he served in the 
Vietnam coastal waters was not entitled to presumptive 
service connection.  The Federal Circuit further held that 
VA's amendment to its Adjudication Procedure Manual excluding 
appellants who had not set foot in Vietnam was not invalid 
nor impermissibly retroactively applied.  Haas v. Nicholson, 
20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008).  

The claimant in Haas filed a petition for a writ of 
certiorari to the United States Supreme Court, which was 
denied on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 
3267 (Jan. 21, 2009) (No. 08-525).  Later that month, with 
the resolution of the appeal, VA lifted the stay on the 
adjudication of cases affected by the Haas litigation.  Thus, 
the Board is now able to proceed with consideration of the 
appellant's appeal.  


FINDINGS OF FACT

1.  The evidence of record does not show that the appellant 
served within Vietnam as defined by VA for the purposes of 
determining presumptive exposure to Agent Orange.

2.  The medical evidence of record does not show that the 
appellant's malignant melanoma or the residuals thereof is 
related to or caused by military service.


CONCLUSION OF LAW

Malignant melanoma was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
so incurred, to include as due to Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of letters sent to 
the appellant from the agency of original jurisdiction (AOJ).  
The first letter was sent to the appellant in July 2005 
followed by additional letters in November 2005 and March 
2006.  These letters informed the appellant of what evidence 
was required to substantiate the claim for service connection 
and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  The March 
2006 letter apprised the appellant of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Recognition is given to the fact that complete VCAA notice 
was provided after the initial unfavorable AOJ decision.   
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the March 2006 
notice was provided to the veteran, the claim was 
readjudicated in an August 2006 SSOC.

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the long course of 
this appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  However, merely filing a claim for 
benefits is not enough to necessitate a medical examination.  
VA's duty to provide a medical examination is not triggered 
unless the record contains competent evidence of a current 
disability or symptoms of a current disability, evidence 
establishing that an event, injury, or disease occurred in 
service or a disease manifested during an applicable 
presumptive period, and an indication that the disability or 
persistent or recurring symptoms of a disability may be 
associated with service or a service connected disability.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this instance, the 
evidence does show that the appellant has been treated for 
malignant melanoma.  However, there is no medical evidence 
suggesting that the disease manifested itself in-service, 
during a presumptive period, or that the malignant melanoma 
was the result of or caused by the appellant's service.  As 
such, there is no duty to obtain an additional medical 
evaluation or opinion.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant availed himself of that opportunity and 
in August 2007 the appellant proffered testimony before the 
undersigned.  During that hearing, the appellant stated that 
he had served aboard a destroyer off the coast of Vietnam and 
that he had been on a small supply boat that ferried supplies 
onto the mainland.  He stated although his embarkation onto 
land had been brief, he nevertheless made it onshore.  As 
such, he believes that he was exposed to chemical dioxins.  
He further insinuated that because his ship, the USS Bache, 
served near other ships that transported chemical dioxins, he 
may have been exposed via the air.  Alternatively, the 
appellant has claimed that during his time onboard ship, he 
was repeatedly sunburned.  More particularly, he contends 
that his neck was sunburned many times.  He avers that since 
the neck area was the location of the malignant melanoma and 
since the skin was burned on many occasions, there must be a 
cause and effect relationship.  The appellant was given 
notice that the VA would help his obtain evidence but that it 
was up to the appellant to inform the VA of that evidence.  
The record was even held open to allow the appellant to 
submit additional evidence in support of his claim.  Such 
evidence was submitted in August 2007.

During the course of this appeal, the appellant has proffered 
documents and statements in support of his claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express his opinions with respect to the issue now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions.

As noted above, the appellant has submitted a claim for 
service connection benefits.  Under 38 U.S.C.A. §38 U.S.C.A. 
§§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2008), 
service connection may be awarded for a "chronic" condition 
when:  (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the appellant presently 
has the same condition; or (2) a disease manifests itself 
during service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the appellant's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Additionally, a appellant who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
(2008), shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence otherwise.  38 C.F.R. § 3.307(a) (2008).  If an 
appellant was exposed to a herbicide agent during active 
military service, the diseases noted at 38 C.F.R. § 3.309(e) 
(2008) will be service connected if the requirements of 38 
C.F.R. § 3.307(a) (2008) are met, even there is no record of 
such disease during service.  However, if the rebuttable 
presumptions of 38 C.F.R. § 3.307(d) (2008) are also not 
satisfied, then the appellant's claim shall fail.  VA has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
it has not been specifically determined that a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, an 
appellant must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) (2008).  Second, the appellant 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e) (2008).  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).  If a disorder is not listed in 38 
C.F.R. § 3.309(e) (2008), the presumption of service 
connection related to Agent Orange is not available.  See 
McCartt v. West, 12 Vet. App. 164 (1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

The service records indicate that the appellant was in the US 
Navy and he served off the coast of the Republic of Vietnam.  
He served aboard the USS Bache (DD-470) that provided gunnery 
support to units on the mainland.  The appellant has 
submitted documents from his time onboard the USS Bache and 
they do confirm the presence of the USS Bache in the waters 
off the coast of Vietnam.  However, none of the records that 
the appellant has presented and none of the other evidence of 
record shows that the appellant ever set foot in Vietnam.  
The appellant's service medical treatment records do not 
include any entries from Vietnam, nor any injuries or 
complaints that would indicate presence in Vietnam.  

The appellant has claimed that when he served aboard the USS 
Bache, he was tasked to a small supply boat that delivered 
supplies to the mainland.  Specifically, he stated that on 
the occasion he served on the small boat, he actually stepped 
off the boat and onto dry land.  Nevertheless, although the 
appellant has made that assertion, there is nothing in the 
record that would substantiate that claim.  The appellant, 
during his hearing before the Board, stated that he would be 
supplying corroborating evidence as to this assertion.  He 
made that claim before the Board in August 2007 and such a 
statement was submitted shortly thereafter.  

He has provided a statement from a fellow sailor who served 
with the veteran aboard the USS Bache.  The former sailor 
wrote that he saw the veteran leave the USS Bache on a small 
landing craft.  The sailor further stated that he believed 
that the veteran set foot ashore in Vietnam.  Nevertheless, 
the former sailor was not on the landing craft and once the 
craft left the USS Bache, the sailor has no actual knowledge 
of where that small boat traveled.  The landing craft may 
have sailed to Da Nang (as claimed in the buddy statement) or 
the craft may have simply traveled to another ship in the 
area.  Moreover, since the sailor was aboard the USS Bache 
and not on the small landing craft, he does not have actual 
knowledge of the veteran setting foot onshore in Vietnam.  
The landing craft may have indeed sailed to a landing point 
on the shore of Vietnam, but the veteran's friend has no 
actual knowledge (he did not witness the event) of whether 
the veteran disembarked the boat once it was ashore.  

Since that time, the veteran has not submitted any other 
statements from individuals who may have witnessed the 
veteran's actual egress onto the sovereign shores of Vietnam.  

Service onboard a 'blue water' naval vessel off the coast of 
Vietnam is not sufficient to establish presumptive exposure 
to Agent Orange.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008).  Accordingly, the evidence of record does not show 
that the appellant ever served within Vietnam as defined by 
VA for the purposes of determining presumptive exposure to 
Agent Orange.  Indeed, notwithstanding the lack of evidence 
showing that the appellant actually set foot in Vietnam, the 
undersigned did not find the appellant's testimony to be 
credible.  He is not therefore presumed under 38 U.S.C.A. 
§ 1116(f) (West 2002), to have been exposed to herbicide 
agents, to include Agent Orange.

Yet, even it was shown that the appellant had served within 
Vietnam as defined by VA for the purposes of determining 
presumptive exposure to Agent Orange, the appellant would 
still have to show that he suffers from a disease, or the 
residuals thereof, that has been listed at 38 C.F.R. 
§ 3.309(e) (2008).  In this instance, the appellant has been 
diagnosed malignant melanoma.  A review of 38 C.F.R. 
§ 3.309(e) (2008) indicates that malignant melanoma is not a 
disease, disability, or condition for which the presumption 
applies.  Hence, even if the appellant had service on land in 
Vietnam, service connection could not be granted via 38 
C.F.R. § 3.309(e) (2008).  

However, as noted above, service connection may still be 
granted if there is evidence directly correlating the 
appellant's malignant melanoma and the residuals thereof to 
his military service.  

The appellant's various medical records have been obtained 
and included in the claims folder for review.  These 
treatment reports do show that the appellant has been treated 
for malignant melanoma.  Of note, a VA nurse practitioner, in 
November 2005, opined that the appellant's "Agent Orange 
exposure" resulted in the development of the malignant 
melanoma.  Additionally, a private physician, in December 
2006, wrote that the appellant exposure to chemical dioxins 
in Vietnam might have had something to do with the appellant 
having malignant melanoma later in life.  In both instance, 
neither examiner provided any type of reasoning or 
documentation that would substantiate their hypotheses.  
Neither caregiver pointed to research papers or studies that 
would corroborate their insinuations.  Most importantly, both 
conjectures were based on the appellant's assertions that he 
actually was exposed to chemical dioxins during his service 
off the coast of Vietnam.  Yet, as discussed above, there is 
no evidence conclusively proving that the appellant ever was 
on Vietnamese soil.  The evidence only shows that he served 
off the coast of Vietnam, and that, in and of itself, is not 
enough to prove exposure to chemical dioxins.  Because the 
nurse practitioner's and doctor's hypotheses are based on a 
faulty assumption, that of actual exposure, the hypotheses 
themselves are deficient and flawed, and do not establish the 
underlying service connection claim.  In other words, the 
Board finds that the opinions provided by the nurse and the 
doctor are not credible.  

It is further added that none of the other medical records 
contain an opinion by a medical provider that the appellant's 
malignant melanoma was caused by chemical dioxins or the 
result of the appellant's military service or any incident 
therein.

Contained in the claims folder are the appellant's service 
medical treatment records.  These records include the 
appellant's treatment records and his end-of-enlistment 
physical.  These records and reports are completely negative 
for any treatment for malignant melanoma.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the appellant 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

Notwithstanding the lack of supporting medical evidence, the 
appellant has continued to assert that his malignant melanoma 
must have been caused by his military service.  
Unfortunately, the appellant's assertions are the only 
positive evidence in support of his claim.  That is, the 
claims folder is negative for any medical evidence, from 
either a private physician or a government physician, which 
would establish an etiological link between the claimed 
disability with his military service.  Instead, none of the 
credible medical experts has attributed the appellant's 
malignant melanoma to service or to a service-connected 
disability.

Hence, the Board is left with the contentions made by the 
appellant.  These statements were undoubtedly made in good 
faith; however, the appellant is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the appellant is competent to say that that 
he has been treated for malignant melanoma and he can 
describe the residuals he now experiences.  However, he is 
not competent to say that he has an actual disability that is 
related to his service or to a condition he suffered 
therefrom while he was in service or that it is related to 
possible exposure to chemical dioxins.  In other words, there 
is no indication that he possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the medical evidence does not support the 
appellant's assertions, and as such, service connection for 
malignant melanoma, and the residuals thereof, either on a 
direct basis or on a presumptive basis, is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  
The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as there was no approximate 
balance of positive and negative evidence of record, 
reasonable doubt could not be resolved in the appellant's 
favor.

The Board would add that the appellant's alternative argument 
with respect to being sunburned while in service and the 
sunburn causing the melanoma many years after service is also 
without merit.  In this instance, there is nothing in the 
appellant's service treatment records that would suggest or 
insinuate that he suffered from repeated sunburns of the neck 
that that ultimately led to the development of melanomas.  
None of these records, which are extensive, suggests or 
implies that the appellant experienced repeated sunburning of 
his skin while stationed in the Pacific or off the coast of 
Vietnam.  Those same records are negative for the issuance of 
any salve or lotion that would protect the appellant's skin 
nor was any suggestion made by a medical provider that the 
appellant avoids the sun because of repeated sunburned skin.

The more current medical records, both private and VA, do 
show that the appellant has been diagnosed as suffering from 
malignant melanoma.  Private medical records from 2003 
indicate that the appellant received repeated treatments for 
the removal of a melanoma on the appellant's neck.  The more 
recent medical records note that the appellant has a history 
of malignant melanoma.

Also submitted on behalf of the appellant are statements by 
his accredited representative.  The representative did not 
proffer documents showing that the appellant was currently 
diagnosed with melanoma that a medical doctor had 
conclusively linked with his military service or any 
incidents therein.  The representative did not tender papers 
that would have corroborated the assertions made by the 
appellant.

Nevertheless, the statement provided by the VA nurse 
practitioner in November 2005 insinuated that the appellant's 
malignant melanoma might be related to undocumented exposure 
to the sun (inservice sunburns) the appellant purportedly 
experienced while he was serving in the Pacific and off the 
coast of Vietnam.  There are no other medical opinions 
concerning sun exposure and the appellant's melanoma located 
in the appellant's claims folder.  

As noted, the only other mention of sun exposure is found in 
the testimony given by the appellant before the Board.  The 
appellant is competent to relate what happened to him during 
service.  However, just because the appellant is competent to 
provide said statements, it does not mean that the statements 
are credible.

The record first shows that the appellant reported having 
suffered from sunburn many, many years after his discharge 
from service.  Also, the record does not show treatment for 
malignant melanoma until 2003 - nearly 36 years after the 
appellant was discharged from the US Navy.

Medical history supplied by a patient to a doctor when an 
individual is obtaining medical treatment is viewed as being 
highly credible in the law.  As reported, none of the service 
treatment records suggests or implies that the appellant was 
treated for sunburn while he was stationed in the Pacific or 
off the coast of Vietnam.  Moreover, none of the service 
records insinuates that the appellant was put on restricted 
duty so that he could avoid the sun and not suffer from 
repeated burning of the skin.

The resolution of this case, therefore, hinges on whether 
there is adequate medical evidence of a nexus between 
melanoma of the skin and the appellant's service.  The Board 
has the duty to assess the credibility and weight to be given 
the evidence relative to this issue.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 1 
Vet. App. 406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statement in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  While professional opinion must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim.  See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).

The VA nurse practitioner insinuated that exposure to the sun 
may have resulted in the development of malignant melanoma.  
The opinion appears to have been based solely on statements 
provided by the appellant.  There is no indication that the 
nurse reviewed the appellant's claims folder or his service 
medical treatment records.  Moreover, the examiner did not 
provide any corroborative treatises or excerpts that would 
give his statement more credibility.  Additionally, the 
examiner failed to discuss the appellant's post-service sun 
exposure.  It is unclear to the Board, based on the scant 
information provided by the examiner, whether the appellant's 
post-service exposure to the sun and other environmental 
factors may have caused or resulted in the development of 
malignant melanoma.  The opinion itself does not provide 
underlying reasons and bases for its conclusion other than 
the appellant's reported history.  As such, the Board finds 
the statement from the nurse practitioner inconclusive and 
speculative.  It is not definitive in proving the claim.  The 
assertion is deemed to be of limited weight as the statement 
fails to assert a medical basis upon which the suppositions 
have been predicated thereon.  The Court has made it clear 
that medical possibilities and unsupported medical opinions 
carry negligible probative weight.  See Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  See also Perman v. Brown, 5 Vet. 
App. 237, 241 (1993).  It is the conclusion of the Board that 
the hypothesis lack significant probative value.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993).

To explain in a different way, the examiner stated that the 
appellant was exposed to the sun.  The appellant has claimed 
that he was sunburned while in service.  Ergo, the sunburn in 
service led to the development of malignant melanoma.  Such a 
statement appears to have been based solely on statements 
provided by the appellant.  There is no indication that the 
nurse reviewed the appellant's service treatment records, 
which showed no treatment for, or complaints involving 
sunburn or exposure to the sun.  Instead, the examiner relied 
upon the information provided to him by the appellant.  In 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the Federal 
Circuit held that evidence of a prolonged period without 
medical complaint may be considered, along with other factors 
concerning the appellant's health and medical treatment 
during and after service, as evidence of whether a 
preexisting condition was aggravated by service.  Id. at 
1333.  Thus, if the appellant is deemed to be less-than 
credible, then the information that said appellant provides 
to a doctor while also be held in suspicion.  In this case, 
the appellant was released from active duty in 1967.  It is 
not until 2005 and again in 2007 that the appellant complains 
about being sunburned and having sun exposure, and suggests 
that his undocumented sunburn caused malignant melanomas.  
The private medical records do not attribute the condition to 
the appellant's service or any incident therein.  Those same 
private medical records do not contain any comments by the 
appellant in which he complains about being sunburned while 
in service.

It is the conclusion of the Board that the appellant's 
absence of complaints attributing his malignant melanoma to 
his military service for over 36 years fails to add credence 
to the appellant's statements.  Because the appellant's 
statements are deemed less-than credible, the information 
given to the VA nurse practitioner is also of a questionable 
nature.  Thus, the nurse's statement lacks significant 
probative value, and his statement is not accorded probative 
value due to the lack of any discussion or acknowledgement of 
the appellant's factual history.  In sum, the Board may 
reject this opinion because the basis for the opinion was an 
inaccurate factual opinion.  See generally Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).

It is equally clear that the appellant's statements do not 
rise to the level of competent medical evidence of a 
diagnosis or a nexus opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The lay evidence of record is 
probative to the fact that the appellant may have incurred a 
sunburn while in service.  Yet, the lay evidence, in the 
aggregate, does not speak to the issue of whether the 
malignant melanoma that was first manifest many years after 
service is related to disease or injury in service.  
Accordingly, the lay evidence submitted lacks any significant 
probative value relative to the issues on appeal.

In deciding this portion of the claim, the Board takes into 
consideration its obligation to explain findings and to 
carefully consider the benefit-of-the-doubt standard.  There 
is no evidence that malignant melanoma was diagnosed in 
service.  There is also no evidence showing, insinuating, or 
suggesting that the appellant developed malignant melanoma 
within one year of separation from service, which would 
justify entitlement to service connection on a presumptive 
basis.  The post-service evidence indicates that the 
appellant was not diagnosed with cancer (malignant melanoma) 
until 2003 - many years after the appellant was discharged 
from service.  As such, in the absence of cancer within one 
year of separation from service, presumptive service 
connection must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  As there is no competent, credible evidence of a 
nexus between the appellant's active military service and the 
initial manifestation of malignant melanoma many years later, 
the Board concludes that the preponderance of the evidence is 
against this claim, and the benefit-of-the-doubt standard is 
therefore inapplicable.  Thus, the Board is unable to 
identify a basis for granting service connection for 
malignant melanoma based upon possible sunburn.  38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.102 (2008).


ORDER

Entitlement to service connection for malignant melanoma, to 
include being secondary to exposure to chemical dioxins, is 
denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


